DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply filed 10/19/2021, is acknowledged.  Claims 1-5 and 7-21 are pending.   Claim 21 is new. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation "the radioactive isotope is Yttrium-90 or Technetium-99(m)".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the composition in liquid".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18-20 are indefinite insofar as they depend from claim 17. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that R is Yttrium-90, Lutetium-177 or Actinium-225.  Claim 2 recites that the radioactive isotope is Yttrium-90 or Technectium-99(m).  Because the latter is not identified as an option for R, claim 2 it does not include all the limitation of the claim upon which it arguable depends and thus is improper.   Applicant may cancel the claim(s), amend the claim(s) to place 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 10-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (US 2003/0003048).
Regarding claim 1, Li et al. relates to novel ligand-polymer-chelating agent–radioisotope constructs.   See para. [0048].  Dodecane tetraaccetic acid (DOTA) is taught as a chelating agent. See para. [0074].  Hyaluronic acid is taught as a polymer, see para. [0074], and Yttrium-90 is taught as a radioisotope, see para. [0078] (current claims 4 and 5).  Li et al. teaches that the conjugate may be administered to used to treat tumors.  See para. [0103].  Administration includes intraperitoneal administration.  Together this implies treating a body cavity cancer. 
Although Li et al. does not teach “wherein the composition is unable to penetrate through outer membranes of the body cavity and is substantially confined within the body cavity,” Lie et al. does teaches that prior art had a problem of rapid clearance from the body and suggests that the invention is an improvement thereof and maybe used in radioscintigraphy to obtain optimized nuclear image.  See para. [0046].   That being said, “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection.”  MPEP 2112.   
Here, Li et al.’s conjugate composition would be expected to exhibit these features because it comprises the same materials and combination as recited by the instant claims. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”)  Since a chemical composition and its properties are inseparable, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 3, Li et al. teaches that “[t]he polymer can general have any number average molecule weight, and preferably has a number average molecular weight of at least about 1,000 daltons.”  Para. [0076].
Regarding claims 7 and 14, although Li et al. does not teach “wherein the compound after introduction into the peritoneal cavity achieves a concentration gradient between the peritoneal cavity and the blood of no less than 20:1,” “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection.”  MPEP 2112.   
Here, Li et al.’s conjugate composition would be expected to exhibit these features because it comprises the same materials and combination as recited by the instant claims. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”)  Since a chemical composition and its properties are inseparable, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 10, Li et al. teaches:
therapeutically effective amount of the conjugate molecules of the invention are  preferably administered to achieve the desired effect (e.g., treatment of, delivery to, or visualization of, the target). The actual dosage amount of a composition  comprising the conjugate molecules of the present invention administered to the patient to achieve the desired effect can be determined by physical and physiological factors such as body weight, severity of condition, the type of disease being treated/visualized, previous or concurrent therapeutic interventions, idiopathy of the patient and route of administration, as well as other factors known to those of skill in the art. The practitioner responsible for administration will, in any event, determine the concentration of active ingredient(s) in a composition and appropriate dose(s) for the individual subject.

Para. [0115].  Li et al. does not teach a catheter.  However, Li et al. does teach a kit that includes a means for delivering the formulation including a syringe.  See para. [0116].   A catheter would have been prima facie obvious to one of ordinary skill in the art as an alternative means for delivery.
	Regarding claim 13, Li et al. teaches ovarian cancer.  See para. [0105].  
Regarding claim 15, although Li et al. does not teach “wherein the radioactive isotope emits to an affected region of said body cavity radiation of about 30 CgY,” “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection.”  MPEP 2112.   
See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”)  Since a chemical composition and its properties are inseparable, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 16, Li et al. teaches that at 48 hours after injection “[b]lood samples were obtained by cardiac puncture, and samples of the liver, kidney, spleen, muscle, and tumor were removed from each animal.  Radioactivity for each sample was measured.”  Para. [0154].  This implies the steps 1-3.  
Regarding claim 17, although Li et al. does not teach “wherein the composition forms a hydrogel in situ after the composition in liquied is introduced into said body cavity,” “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection.”  MPEP 2112.   
See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”)  Since a chemical composition and its properties are inseparable, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Objections
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618